Citation Nr: 1706440	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  07-15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for a skin disability (previously claimed as skin cancer and diagnosed as basal cell carcinoma), to include as secondary to CLL.

3.  Entitlement to service connection for a respiratory disability (previously claimed as chronic or recurrent pneumonia), to include as secondary to CLL.

4.  Entitlement to service connection for spontaneous polycystic kidney disease, to include as secondary to CLL or as due to an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and appellant


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1963 to March 1965 and November 1990 to May 1991, to include service in Southwest Asia from January 1991 to May 1991.  He died in January 2015.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans Appeals (Board) on appeal from July 2006 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Janesville, Wisconsin, respectively.  During the course of the appeal, the claims file was transferred to the RO in Salt Lake City, Utah.

In July 2007, the Veteran and the appellant testified at a Travel Board hearing at the RO in Salt Lake City, Utah before a Veterans Law Judge who has since retired.  The Veteran was notified by letter in July 2010 that the Veterans Law Judge who conducted the July 2007 hearing was no longer employed by the Board, and no response was received by the Veteran within 30 days.  Accordingly, his request for an additional hearing was considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

In November 2008 and November 2010, the Board remanded in part the issues of entitlement to service connection for CLL, skin disability, and respiratory disability for additional evidentiary development, and in March 2013 these issues were denied by the Board.  The Veteran appealed the March 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An April 2014 Order of the Court granted the JMR and remanded these issues to the Board.  In September 2014 and October 2015, the Board remanded these issues for additional evidentiary development pursuant to the JMR, and the case has been returned to the Board for appellate review.

In October 2015, the Board also remanded the issue of entitlement to service connection for spontaneous polycystic kidney disease for the RO to issue a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO issued the SOC in January 2016, the appellant submitted a timely substantive appeal, VA Form 9, in February 2016, and this issue was certified to the Board in October 2016.  As a result, this issue is currently before the Board for appellate review.  See 38 C.F.R. § 20.302 (2016).

In February 2016, the appellant submitted a VA Form 21-0847 requesting for substitution of claimant upon death of the Veteran.  As reflected in a letter from the RO to the appellant in July 2016, she was deemed to be a valid substitute claimant for the purposes of processing the Veteran's appeals to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

The Board acknowledges that the issue of entitlement to service connection for the cause of the Veteran's death was denied in an October 2016 VA rating decision, the appellant submitted a timely Notice of Disagreement in November 2016, and the RO issued an SOC in December 2016.  Neither the appellant nor her representative has submitted a timely substantive appeal as of this date.  See 38 C.F.R. § 20.302(b) (2016).  As a result, that issue is not currently on appeal before the Board and will not be discussed in this decision.

The issues of entitlement to service connection for a respiratory disability and spontaneous polycystic kidney disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's CLL was causally related to in-service environmental elements.

2.  The Veteran's diagnosis of basal cell carcinoma was causally related to the service-connected CLL.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for entitlement to service connection for CLL have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for entitlement to service connection for a skin disability as secondary to CLL have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Service Connection for CLL

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

At the outset, the Board finds the Veteran was competent to report that he was exposed to fuel, smoke, and insecticide spray while in service.  Specifically, in a February 2006 statement, the Veteran reported he was given the Anthrax and Botulism toxin vaccines, smelled diesel fuel after he showered, used an insecticide spray, and saw smoke blow into the camp on a daily basis.  In his May 2007 substantive appeal, VA Form 9, the Veteran reported that during his deployment he was a fuel truck driver and came into contact with fuel.  At his July 2007 Board hearing, the Veteran reiterated that he smelled like fuel and was exposed to smoke from oil well fires during active service in Southwest Asia.

The Veteran's testimony is competent as exposure to fuel and smoke is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's testimony is also credible given his duties as a motor transport operator during his second period of active service from November 1990 to May 1991.  See 38 U.S.C.A. § 1154(a).  Review of the record also indicates the Veteran served as a construction machine operator during his first period of active service from May 1963 to March 1965.  Moreover, his lay statements regarding in-service exposure to environmental elements, including fuel and smoke were consistent throughout the course of the appeal.

Review of the evidentiary record shows the Veteran was diagnosed with CLL, as noted during the appeal period in VA examination reports dated April 2006, February 2011, and April 2015.  

Pursuant to the most recent Board remand in October 2015, an additional VA medical opinion was afforded for CLL in January 2016 by the same VA examiner who conducted the VA Disability Benefits Questionnaire (DBQ) examination for hematologic and lymphatic conditions, including leukemia, and provided a VA DBQ medical opinion in April 2015.  The VA examiner noted review of the claims file and opined, with rationale, that the Veteran's CLL is a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; "however, [there is] no evidence to support the allegation that this was caused by or related to the Veteran's distant service in S[outh]W[est] [A]sia, to include environmental hazards."

On the other hand, after a review of the claims file, to include service treatment records, VA treatment records, VA examination reports, private treatment records, lay statements from the Veteran, and the Veteran's death certificate, Dr. V. C. provided the following opinion in January 2017: 

[C]utaneous lymphoid infiltrates diagnosed in 1994 and [the Veteran's] chronic fatigue were early manifestations of his CLL [and] it is at least as likely that [the Veteran's] CLL was caused by exposure to benzene while working as a construction engineer in the Army from 1963 to 1965 and his extremely high, short duration exposure to benzene and diesel fumes while serving in Southwest Asia as a fuel hauler for six months between 1990 and 1991.

The January 2016 VA and January 2017 private medical opinions are competent and probative medical evidence as it appears both physicians reviewed relevant evidence in this case, relied on accurate facts and medical history, and gave fully articulated opinions that are supported by sound reasoning.  As such, there is both favorable and unfavorable evidence of record that bears on the question of a nexus between the Veteran's CLL and in-service exposure to environmental elements.  Moreover, it must be recalled that the Veteran was competent to report exposure to fuel and smoke, and such statements were consistent throughout the course of the appeal.  38 U.S.C.A. § 1154(a).  Accordingly, after resolving reasonable doubt in favor of the appellant, the Board finds that the criteria for service connection for CLL have been met.  38 U.S.C.A. §§ 1110, 1131, 5107.

Service Connection for Skin Disability

In seeking VA disability compensation, service connection may also be granted on a secondary basis when there is sufficient evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

Service connection for CLL has been granted, as discussed above in this decision.  During the appeal period, the Veteran was diagnosed with basal cell carcinoma, as noted in VA examination reports dated February 2011 and April 2015.  The evidence also shows this diagnosis was associated with the service-connected CLL, as noted in the January 2017 private medical opinion.

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the appellant, the Board finds that service connection is warranted for a skin disability as secondary to the service-connected CLL.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for CLL is granted.

Service connection for a skin disability as secondary to service-connected CLL is granted.


REMAND

Given that service connection has been granted for CLL in this decision, VA medical opinions on whether the Veteran's respiratory disability and spontaneous polycystic kidney disease are service connected on a secondary basis is needed to properly adjudicate these claims.  See 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to appropriate VA clinician(s) to provide opinions regarding the Veteran's respiratory disability and spontaneous polycystic kidney disease.  A complete rationale should be provided for each opinion rendered.

The clinician(s) must provide opinions as to the following: 

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's respiratory disability was proximately due to or the result of his service-connected CLL.

b) Whether it is at least as likely as not that the Veteran's respiratory disability was aggravated beyond its natural progression by his service-connected CLL.  

c) Whether it is at least as likely as not that the Veteran's spontaneous polycystic kidney disease was proximately due to or the result of his service-connected CLL.

d) Whether it is at least as likely as not that the Veteran's spontaneous polycystic kidney disease was aggravated beyond its natural progression by his service-connected CLL.  

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

2.  When the development requested has been completed, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the appellant and her attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


